—Determination of respondent. *159State Commissioner of Social Services, dated August 20, 1997, affirming a determination of respondents City Commissioner of Social Services and Sheltering Arms Children’s Services, removing the subject children from the foster care of petitioners, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alice Schlesinger, J.], entered on or about March 30, 1998) dismissed, without costs.
Since substantial evidence (see, e.g., Banks-Nelson v Bane, 214 AD2d 338) supports the finding of prohibited corporal punishment (see, 18 NYCRR 441.9 [c]), removal of the children from petitioners’ foster care was not irrational (see, Matter of Peters v McCaffrey, 173 AD2d 934, 935). Concur — Ellerin, P. J., Tom, Wallach and Saxe, JJ.